Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received February 25th, 2021.  Claims 3, 5, 9 have been amended.  Claims 1-15 have been entered.  
Application 17/157,174 is a Continuation of US Application 16/474,360 06/27/2019 now Abandoned 16/474,360 is a 371 of PCT/CN2016/112372 12/27/2016.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayama et al. (US 2009/0069019) in view of Lee et al. (US 2019/0132790) in view of Hong (US 2012/0063297).
Regarding claims 1, 5, 9-10, 12, 15, Hayama et al. discloses a connection setup method performed by a user device equipment (see Figures 9, 13, 15-16 [connection request sent]), said method comprising: sending a common connection setup request for the plurality of candidate cells to a common central control node (see Figure 9 and paragraphs 0058, 0069, 0095 [connection requests sent to BS Selection Server; ]), the common central control node corresponding to each of the plurality of candidate cells (see Figure 9).
Hayama et al. does not explicitly disclose receiving a common connection setup message for a plurality of connecting cells transmitted by the common central control node, the plurality of connecting cells being determined from the plurality of candidate cells by the common central control node, so that the user equipment establishes multiple radio connections through each of the plurality of connecting cells.
However, Lee et al. discloses a CU sending a RRC Connection Setup message comprising an ID of one or more DUs (paragraphs 0090-0093; see also, Table 1 [Dual and Multi-Connectivity]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Lee into the system of Hayama et al. by enabling the BS Selector to send back to the UE a list of BS IDs to which the UE can start multiple connections.
The references as combined above do not explicitly disclose acquiring information transmitted by a plurality of cells; determining a plurality of candidate cells according to the information transmitted by the plurality of cells.
However, Hong discloses the UE receives SIB from the one or more BSs wherein the SIB includes cell identifiers (paragraphs 0034-0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to enable the UE to receive cell information via the SIB to include in the connection request sent to the BS Selector so that the BS Selector would be able to identify the BSs listed in the connection request. 
	Regarding claims 2, 6, 13, the references further make obvious sending a common connection setup complete message to the common central control node.
	However, Hong discloses the UE the base station an RRC Connection Complete message (see Figure 2). Hayama et al. disclose the BS Selector can be implemented in a BS (paragraph 0095).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to enable the UE to send an RRC Connection Complete message wherein the motivation for this is to be in line with conventional techniques in the art.
	Regarding claims 4, 7, 11, 14, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein the method further comprising: receiving a common connection configuration message transmitted by the common central control node, wherein the common connection configuration message is sent by the common central control node through any of the plurality of connecting cells; sending a common connection configuration complete message to the common central control node, and in the meanwhile applies the common connection configuration to any one or more of the plurality of connecting cells.
	However, such a feature is well-known in the art since claims only require the common connection configuration information to apply to one cell and sending the common connection configuration complete message to one cell which is common in the art and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the invention wherein the motivation would be to follow conventional means in the art to setup the configuration information.  Receiving a MR is also conventional in the art such that a UE can determine which BS/AP to connect. 
	Regarding claim 8, the references as combined above make obvious the limitations from claim 7, but do not explicitly disclose wherein the common connection configuration complete message further comprising: updated plurality of connecting cells by the user equipment.
However, Lee et al. discloses a CU sending a RRC Connection Setup message comprising an ID of one or more DUs (paragraphs 0090-0093; see also, Table 1 [Dual and Multi-Connectivity]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize the UE could send back a connection configuration complete identifying the selected DUs.  The motivation for this is to inform the CU with DUs the UE will have the Multi-Connectivity with.


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465